Citation Nr: 0938782	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-06 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Eligibility for VA disability compensation and non-service-
connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant reports that she served in an infantry unit in 
the Philippines from December 1943 to April 1945.  She 
asserts that the unit was part of the recognized guerillas 
for purposes of the claimed benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of eligibility 
for VA benefits, including disability compensation and non-
service-connected disability pension.  38 U.S.C.A. §§ 101(2), 
101(24), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41 
(2009).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA Benefits

The appellant is seeking VA disability compensation for 
arthritis, pneumonia, back pain, and dizziness, claimed as 
service-connected.  She is also seeking VA non-service-
connected disability pension.  She reports that during World 
War II, in the Philippines, she served in the 53rd Infantry 
Regiment Medical Corps.  She indicates that she served at 
medical aid stations, base hospitals, and other hospitals, 
caring for wounded soldiers.  She has submitted Philippine 
government documentation of her service in A Company, Medical 
Corps, 53rd Infantry Regiment.  She contends that the 53rd 
Infantry Regiment service was recognized guerilla service for 
purposes of eligibility for VA benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U. S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946), is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(a), (b), (c), and (d).

For VA benefits purposes, active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a).  
When there is a question as to whether qualifying service is 
verified or adequately documented, VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c) (2009).  The RO contacted the National 
Personnel Records Center in St. Louis, Missouri (NPRC) and 
requested verification of the dates and status of the 
appellant's reported service.  In September 2007, the NPRC 
responded that the appellant did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

In this case, the United States service department records do 
not show that the appellant had qualifying service with the 
United States Armed Forces.  Where service department 
certification is required, the service Department's decision 
on such matters is conclusive and binding on the VA.  38 
C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore,  and as provided for by law and 
regulation, the appellant is not considered a veteran for 
purposes of United States veterans' benefits, and she is not 
eligible for such benefits.  Where the service department 
records fail to show threshold eligibility, the claim lacks 
legal merit or legal entitlement, and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice in an 
August 2007 letter.  

VA assisted the appellant in obtaining evidence and informed 
the appellant how to document qualifying service.  Military 
records do not establish that the appellant was a veteran for 
purposes of eligibility for veterans' benefits from the 
United States government.  In Palor v. Nicholson, 21 Vet. 
App. 202, 209-210 (2007), the United States Court of Appeals 
for Veterans Claims found, in the case of a claimant who was 
determined to not have service that would qualify him for 
veteran status, that VA's failure to inform him of the 
methods for proving veteran status did not prejudice the 
claimant.  In this case, the appellant, like the claimant in 
Palor, did not have service that created eligibility for VA 
benefits.  The Board therefore concludes that any shortfall 
in VA's notice with respect to the appellant's claim cannot 
affect the outcome of that claim.  Therefore, any such error 
is harmless, and the Board has properly proceeded to decide 
the appeal.


ORDER

The appellant is not eligible for VA benefits, including 
disability compensation and non-service-connected disability 
pension.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


